DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 April 2021 has been entered.
 
Information Disclosure Statement
	The Information Disclosure Statement filed 02 April 2021 is made of record.

Response to Amendment
Applicant's arguments filed July 29 2021 have been fully considered but they are not persuasive. 
Secondary art Pavlov also teaches the amended subject matter where the transportation provider is provided, prior to an agreement to transport a user, an email or a text message from the matching service for the transporter to select, on his network terminal whether or not to accept the user(s) based on reputation values which include friendliness, punctuality, hygiene, tipping or any other unique characteristic. Further, the transportation provider is given the option to print out a placard that contains information capable of identifying the users they may choose .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cappel US 2002/0011940 in view of Pavlov US 2008/0114629.
As to claims 2, 5, 6 and 21, Cappel teaches at least one non-transitory computer readable medium comprising instructions which when executed by at least one processor, cause the at least one processor to perform operations for identity verification in a shared transport system a computer-implemented method for identity verification in a shared transport system (figures 1-3, Abstract, a passenger transportation system comprising a transport service provider (TSP) to manage passenger and transporter position and identification data), the method comprising:
receiving, by the shared transport system, a pick-up request from a transport user device of a transport user, the pick-up request including a pick-up location (figure 3, paragraphs 0040-0041 and 0051, passenger and transporter identification registered with TSP; a transport request with location position data communicated from the passenger via network terminal (mobile phone) to the transport service provider (TSP)),

transmitting, by the shared transport system, a transport request to the identified transport provider device (figure 3, paragraph 0053, a pick-up request is communicated to the selected transporter via the transporter network terminal),
determining, by the shared transport system, that the transport request has been accepted at the transport provider device (paragraphs 0042 and 0050, the transporter communicates a notification to the TSP that the driver/transporter is willing to pick up a passenger; prior registration of identification information by both the transporter and passenger to ensure safety, reliability, avoid accidents and misuse of the system),
generating and transmitting, by the shared transport system, first transport instructions corresponding to the request including identification information of the transport user to the transport provider device (figures 1-3, paragraphs 0028 and 0053-0054, after the pick-up proposed by the TSP is accepted by the passenger and the transporter, the TSP instructs the transporter to pick up and transport the passenger to the final destination or to another node of the transporter’s route),
receiving by the shared transport system, a message indicating that the identity of the transport user has been verified from the transport provider device (figure 3, paragraphs 0054-0055, the pick-up of the passenger is notified/verified to the TSP by the transporter which includes the current position and identification of the user and transporter).
and includes the identification of the selected transporter, paragraph 0054, but is silent to generating and transmitting by the shared transport system, first transport instructions including the identification information usable to uniquely identify the transport user, including images, to the transport provider device and to cause the transport provider device to display the identification information and an interactive prompt for the transport provider to verify the identity of the transport user based on the identification information.
	Pavlov teaches a system for matching one or more users and a transportation provider, figure 1, Abstract. Pavlov discloses the transportation provider 120A receives notification of being matched to user 110A at the origin x and the date/time z via email or a text message, paragraph 0103. Pavlov further discloses the transportation provider considers the users reputation and other values including hygiene, punctuality, friendliness, tipping and inherently  images associated with the user to determine whether or not to accept followed by an indication by the transporter of his decision to the matching service 130, figure 6, paragraphs 0104 and 0109.
	Since Cappel teaches a passenger transportation system which applies the registered identification of both drivers and passengers for safety, reliability and to avoid misuse of the system, paragraph 0042, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to enhance the share transport system of Cappel to enable the transporter as taught by Pavlov to accept or deny the pick-up request based on an evaluation of the transport user’s reputation values. 

As to claim 3 with respect to claim 2, Cappel teaches wherein the pick-up request further includes a drop-off location (figure 2, paragraph 0053, the pick-up request is communicated to the selected transporter including a specified node or location of the served route and to transport the passenger either to a final destination or to another node of the transporter’s route).

As to claim 4 with respect to claim 2, Cappel teaches wherein the transport request includes the pick-up location (figure 2, paragraph 0053, the pick-up request is communicated to the selected transporter including a specified node or location of the served route and to transport the passenger either to a final destination or to another node of the transporter’s route).

As to claim 7 with respect to claim 2, Cappel teaches generating, by the shared transport system, second transport instructions including further identification information usable to uniquely identify the transport provider and transmitting by the shared transport system, the second transport instructions including the further identification information to the transport user device (paragraphs 0028 and 0054, after pick up negotiations, a transport indication is transmitted from the TSP to the passenger’s network terminal which includes the time and current node position of his pick-up and the identification of the selected transporter).

As to claim 8 with respect to claim 7, Cappel teaches wherein the further identification information of the transport provider includes a name of the transport provider and an image associated with the transport provider (paragraphs 0041-43 and 0054, the transport indication sent to the user includes the identification of the selected transporter; this identification, stored in 

As to claim 9 with respect to claim 8, Cappel teaches wherein the image associated with the transport provider is a picture of the transport provider (paragraphs 0041-43 and 0054, the transport indication sent to the user includes the identification of the selected transporter; this identification, stored in registration by the TSP, inherently includes the name and images of the transporter and transporter’s vehicle for positive identification by the user).

As to claim 10 with respect to claim 2, Cappel further teaches detecting, by the shared transport system, a coordinated proximity between the transport provider device and the transport user device (figure 2, paragraphs 0028 and 0051, the user transport request includes the current position node of the passenger which is used by the TSP to search for an appropriate transporter; the TSP organizes the pick-up of the passenger by the selected transporter by proposing an appropriate meeting point and an appropriate time to the passenger and the transporter).

As to claim 11 with respect to claim 2, Cappel teaches receiving, by the shared transport system, a message indicating the identity of the transport user cannot be verified from the transport provider device (paragraph 0055, the pick-up notification from the transporter, or the lack of a no-show pick-up, indicates the position of the transporter and the transporter identification).


at least one processor (figure 1, paragraphs 0041-0045, the TSP 1 comprises a processor to manage a transporter database 10, passenger database 5 and nodes and connections database 25 with links to the transporter’s and passenger’s network terminals), and
(figure 1, paragraphs 0040-0045, the TSP 1 comprises a processor to manage a transmporter, passenger and nodes and connections database 25 with links to the transporter’s and passenger’s network terminal), 
at least one storage storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations for identity verification in a shared transport system (figure 1, paragraphs 0041-0045, the TSP 1 comprises a processor to manage a transporter database 10, passenger database 5 and nodes and connections database 25 with links to the transporter’s and passenger’s network terminals), the operations comprising:
receiving, by the shared transport system, a pick-up request from a transport user device of a transport user, the pick-up request including a pick-up location (figure 3, paragraph 0051, a transport request with location position data communicated from the passenger via network terminal to the transport service provider (TSP)),
identifying, by the shared transport system, a transport provider device of a transport provider in proximity to the pick-up location included in the pick-up request (figure 3, paragraphs 0032 and 0052, upon receipt of the transport request, the TSP searches for an appropriate transporter for the passenger),

determining, by the shared transport system, the transport request has been accepted at the transport provider device (paragraphs 0042 and 0050, the transporter communicates a notification to the TSP that the driver/transporter is willing to pick up a passenger; the identity and personal information of both drivers and passengers is registered with the TSP to support the decision to accept the transporter and passenger), 
generating and transmitting, by the shared transport system, first transport instructions corresponding to the request including identification information of the transport user to the transport provider device (figures 1-3, paragraphs 0028 and 0053-0054, after the pick-up proposed by the TSP is accepted by the passenger and the transporter, the TSP instructs the transporter to pick up and transport the passenger to the final destination or to another node of the transporter’s route),
receiving by the shared transport system, a message indicating that the identity of the transport user has been verified from the transport provider device (figure 3, paragraphs 0054-0055, the pick-up of the passenger is notified/verified to the TSP by the transporter which includes the current position and identification of the user and transporter).
	Cappel teaches the shared transport system, first transport instructions including identification information of the transport user transport indication is communicated from the 
	Pavlov teaches a system for matching one or more users and a transportation provider, figure 1, Abstract. Pavlov discloses the transportation provider 120A receives notification of being matched to user 110A at the origin x and the date/time z via email or a text message, paragraph 0103. Pavlov further discloses the transportation provider considers the users reputation and other values including hygiene, punctuality, friendliness, tipping and inherently images associated with the user to determine whether or not to accept followed by an indication of by the transporter of his decision to the matching service 130, figure 6, paragraph 0104. Pavlov discloses the transportation provider is given the option to print out a placard that contains information capable of identifying the users they may choose to provide transportation to; the transportation provider uses the placard to assist in interacting with the users at the origin x and date/time z at the pickup, to further verify the user’s identity and suitability for transport, paragraphs 0104, 0105 and 0109.
	Since Cappel teaches a passenger transportation system which applies the registered identification of both drivers and passengers for safety, reliability and to avoid misuse of the system, paragraph 0042, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to enhance the shared transport system of Cappel to 

As to claim 13 with respect to claim 12, Cappel teaches wherein the pick-up request further includes a drop-off location (figure 2, paragraph 0053, the pick-up request is communicated to the selected transporter including a specified node or location of the served route and to transport the passenger either to a final destination or to another node of the transporter’s route).

As to claim 14 with respect to claim 12, Cappel teaches wherein the transport request includes the pick-up location (figure 2, paragraph 0053, the pick-up request is communicated to the selected transporter including a specified node or location of the served route and to transport the passenger either to a final destination or to another node of the transporter’s route).

As to claim 17 with respect to claim 12, Cappel teaches generating, by the shared transport system, second transport instructions including identification information of the transport provide and transmitting, by the shared transport system, the second transport instructions to the transport user device (paragraphs 0028 and 0054, after pick up negotiations, a transport indication is transmitted from the TSP to the passenger’s network terminal which includes the time and current node position of his pick-up and the identification of the selected transporter).



As to claim 19 with respect to claim 18, Cappel teaches wherein the image associated with the transport provider is a picture of the transport provider (paragraphs 0041-43 and 0054, the transport indication sent to the user includes the identification of the selected transporter; this identification, stored in registration by the TSP, inherently includes the name and images of the transporter and transporter’s vehicle for positive identification by the user).

As to claim 20 with respect to claim 12, Pavlov of Cappel modified teaches receiving, by the shared transport system, a message indicating the identity of the transport user cannot be verified from the transport provider device (paragraph 104, the transportation provider evaluates the users reputation values communicated by the matching system to the transporter’s terminal to choose whether or not to accept the user’s request for pick-up; no accepting the user indicates the transport user cannot be verified).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BLANE J JACKSON/Primary Examiner, Art Unit 2644